Citation Nr: 0832363	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-37 335	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for insomnia.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and August 2005 rating decisions 
issued by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

In December 2006, the RO issued a statement of the case with 
regard to the issue of entitlement to a total disability 
rating due to individual employability resulting from 
service-connected disability (TDIU).  Later that month the 
veteran wrote that he did not want to appeal that issue.  No 
substantive appeal has been received and the issue has not 
been certified to the Board.

In his December 2006 statement, the veteran appears to have 
raised the issue of entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss.  This issue is 
referred to the RO for the appropriate action.  

The issues of entitlement to service connection for tinnitus, 
depression, bipolar disorder, and insomnia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran's current vertigo is not the result of a disease 
or injury in service and is not etiologically related to a 
service connected disease or injury.



CONCLUSION OF LAW

Vertigo was not incurred or aggravated during service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The amended version of the law is more restrictive than the 
old version, and appears to have retroactive effects.  Hence 
the new version is for application in this case.

In a letter issued in April 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection for tinnitus and vertigo as 
secondary to bilateral hearing loss.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 2005 
letter, nonetheless, told the veteran to submit any pertinent 
evidence or information in his possession.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of Dingess notice, 
including the disability-rating and effective-date elements, 
by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a proper VA examination or 
medical opinion in response to his claims for service 
connection for vertigo, but there is no competent evidence 
linking vertigo to service or to the service connected 
hearing loss.  The veteran has not reported a continuity of 
symptomatology since service, and outpatient treatment 
records from the VA Medical Center (VAMC) date the onset of 
vertigo from the time of a post-service car accident.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that under the amended 
regulation, VA will not concede aggravation unless there is 
medical evidence documenting the baseline of the claimed 
disability that was created prior to the aggravation.  71 
Fed. Reg. 52,744-52,747 (codified at 38 C.F.R. § 3.310).

Analysis

The veteran contends that his tinnitus and vertigo are 
secondary to his service-connected bilateral hearing loss.  
Service treatment records are negative for treatment or 
complaints of tinnitus or vertigo.  While some hearing loss 
was noted upon the audiogram conducted in connection with the 
veteran's July 1973 separation examination, there are no 
findings pertaining to tinnitus or vertigo.

The post-service medical evidence includes records of 
outpatient treatment with private physicians beginning in 
December 1982 when the veteran was seen for a hearing 
evaluation with his private physician.  He reported the onset 
of deafness in his left ear and poor hearing in the right ear 
following an automobile accident in 1978.  He also complained 
of bilateral tinnitus and dizziness and reported having a 
history of some noise exposure in the Army beginning in 1972.  
Similarly, in May 1990 while undergoing treatment for 
polysubstance abuse at a private hospital, the veteran 
reported a history of a car accident in 1976 that resulted in 
inner ear damage with left ear deafness and vertigo.  

Treatment records from the VAMC show that the veteran began 
treatment in June 1990, for conditions not currently at 
issue.  He was found to have deafness and dizziness secondary 
to trauma incurred in a 1976 auto accident.  While undergoing 
treatment in February 1991, the veteran was diagnosed as 
having vertigo and tinnitus secondary to a motor vehicle 
accident in 1976.  

In support of his claim, the veteran submitted a September 
1991 letter from his VA physician noting that the veteran had 
a permanent inner ear abnormality that interfered with 
hearing and balance.  A November 1995 treatment note from VA 
also shows that the veteran's vertigo was secondary to inner 
ear damage.  

In February 1995, the veteran underwent a left transmastoid 
labyrinthectomy to treat intractable vertigo.  In March 2005 
he complained of constant tinnitus and problems with balance 
and reported that while his balance improved following his 
February 1995 procedure, his hearing had worsened.

Upon VA examination in December 2004 the veteran reported 
experiencing the sudden onset of hearing loss during active 
duty service following exposure to a grenade explosion in 
1972.  He also reported that he noted the onset of tinnitus 
at that time.  There were no findings or complaints referable 
to vertigo.

This record shows current vertigo.  In addition, the veteran 
has reported noise exposure during service, specifically, 
that a hand grenade was detonated close to him in 1972 and is 
service connected for hearing loss.  Two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

While the first two elements necessary for service connection 
are present, the evidence of record is against a finding of a 
nexus between the veteran's vertigo and his service-connected 
bilateral hearing loss or active duty service.  The records 
of treatment from the VAMC and the veteran's private doctor 
establish that vertigo has been associated with trauma 
incurred as a result of a post-service motor vehicle 
accident.  

There is no competent evidence linking current vertigo to 
hearing loss or to another disease or injury in service.  The 
veteran has not reported a continuity of symptomatology or 
even contended that vertigo was directly incurred in service. 
Instead he has contended that vertigo is secondary to the 
service connected hearing loss.  As a lay person he is not 
competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
competent medical opinion that vertigo was caused or 
aggravated by the service connected hearing loss.  The 
private medical opinion noted above provides evidence to the 
opposite effect, that the vertigo or inner ear disability 
aggravated the service connected hearing loss.

The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his 
bilateral hearing loss or military service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims, and they are therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  Failure to 
provide notice to the claimant of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant and is remandable error.  Overton v. Nicholson, 20 
Vet App 427 (2006).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In April 2005, the veteran was sent a letter containing 
information about the VCAA, but this letter made no reference 
to the issue of secondary service connection for bipolar 
disorder.  To date, no VCAA notice letter has been issued 
with regard to this issue.

The VA examiner concluded on the December 2004, examination 
that it was as likely as not that tinnitus was secondary to 
the service connected hearing loss.  The examiner did not 
have access to the claims folder and does not appear to have 
considered a complete and accurate post-service history.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (2007). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

In addition, the record contains evidence of an association 
between the veteran's psychiatric disorders, i.e. his 
depression and bipolar disorder, and his service-connected 
hearing loss.  In support of his claim, the veteran provided 
VA with a February 1994 letter from his physician who noted 
that the veteran's hearing loss and tinnitus had caused 
severe psychosocial impairment.  In addition, records of VAMC 
treatment from August 2007 show that the veteran's hearing 
impairment have produced anxiety and depression.  

A September 1993 treatment record from the VAMC shows that 
the veteran was diagnosed with a sleep disorder in connection 
with his complaints of hearing loss and tinnitus.  A VA 
examination is necessary to determine the etiology of any 
current depression, bipolar disorder, or insomnia.

This case is REMANDED to for the following actions:

1.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding his claim 
for service connection for bipolar 
disorder on a secondary basis.  The 
letter should explain what, if any, 
information and evidence not previously 
submitted to the Secretary is necessary 
to substantiate the claim on appeal.  The 
letter should also specifically inform 
the veteran which portion of the evidence 
he is to provide and which portion, if 
any, the VA will attempt to obtain on his 
behalf.  The letter should also tell him 
about the assignment of disability 
ratings and effective dates.

2.  Ask the examiner who provided the 
December 2004 examination to review the 
claims folder and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
current tinnitus is caused or aggravated 
by the service connected hearing loss.  
The examiner should provide a rationale 
for the opinion.

If the examiner is not available another 
audiologist or qualified physician should 
review the claims folder and provide the 
necessary opinion.  If further 
examination or testing is recommended, 
such examination or examination should be 
arranged.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current psychiatric 
conditions including depression, bipolar 
disorder, and insomnia.

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.
After examining the veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed psychiatric disorder, 
including a disorder manifested by 
insomnia, was caused or aggravated by the 
veteran's service-connected hearing loss.  
The Board notes that the veteran is not 
service-connected for tinnitus or 
vertigo.

The rationale for any opinions should 
also be provided.

4.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


